Citation Nr: 0921122	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for hearing loss, rated 
70 percent disabling, and tinnitus, rated 10 percent 
disabling.

2.  The Veteran is unable to secure or follow a substantially 
gainful occupation due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision contained herein, the Board finds that any 
further discussion of the VCAA is unnecessary.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  For the purpose of 
one 60 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 
4.16(b), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The Veteran is service-connected for hearing loss, rated 70 
percent disabling, and tinnitus, rated 10 percent disabling.  
The combined evaluation is 70 percent.  38 C.F.R. § 4.25 
(2008).

The Veteran has reported that he worked as a logger until 
1970.  He has an eighth grade education.  He has had no other 
occupational training.

In January 2006, the Veteran underwent VA general medical 
examination.  The examiner noted that it was a very difficult 
examination due, in part, to the Veteran's severe hearing 
difficulty.  His medical problems included bilateral hearing 
loss.  The Veteran indicated that he worked as a logger all 
of his life until 1985.  The diagnosis was bilateral hearing 
loss.  The examiner noted that the Veteran was a frail, 
elderly man with bilateral hearing loss and severe multiple 
joint pains due to osteoarthritis.  In view of his frail 
nature and the complexity of the multiple medical and 
musculoskeletal problems, it was the examiner's opinion that 
the Veteran would not be employable for the rest of his life.

In January 2006, the Veteran underwent VA audio examination.  
He reported both persistent tinnitus and hearing loss.  There 
was a slight decrease noted in the left ear at 2000 Hz since 
his previous test in March 2005.  Otherwise, there were no 
significant changes noted.  Word recognition was very poor 
bilaterally at amplified levels.  When asked whether the 
Veteran's hearing loss and tinnitus deem him unemployable, 
the examiner opined that it was more likely than not that, 
based upon the severity of the Veteran's hearing loss, poor 
word recognition, and tinnitus, he should be considered 
unemployable.  As a rationale, the examiner indicated that 
the Veteran had a very significant bilateral hearing loss 
with extremely poor word recognition.  He could not be 
employed in any fashion requiring any type of communication.  
He would also be at risk in any type of noise environment, as 
he would not be able to localize sound and would become a 
safety hazard.  His employment options would be extremely 
limited.

After evaluating the record, the Board finds that the Veteran 
is unemployable due to his service-connected disabilities.  
While the general medical examination report shows the 
examiner found the Veteran unemployable due to several 
disabilities, the examiner who conducted the audiological 
examination provided an opinion specific to the Veteran's 
service-connected disabilities.  That examiner opined that 
the Veteran was unemployable due to his hearing loss and 
tinnitus.  He could not be employed in any occupation 
requiring communication or where his hearing difficulty would 
cause a safety risk.  Given the Veteran's eighth grade 
education and his employment history consisting only of 
logging, the Board is satisfied that his service-connected 
disabilities of hearing loss and tinnitus render him unable 
to obtain or maintain substantially gainful employment.  As 
such, the criteria for entitlement to TDIU have been met.  
Therefore, with application of the provisions of 38 C.F.R. § 
4.16(a), the Board finds that the evidentiary record supports 
a grant of entitlement to a TDIU.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this determination, the Board notes that the AOJ 
substitutes its opinion for that of the examiner.  In 
addition, the AOJ suggests that there were other employment 
opportunities but did not identify the nature of such 
opportunities.  The BVA is under an obligation to base the 
decision on the evidence of record.  That record supports 
only one conclusion.


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


